Citation Nr: 1715085	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-11 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss, including as secondary to service connected tinnitus. 

2.  Entitlement to service connection for an ankle disorder.

3.  Entitlement to service connection for normal pressure hydrocephalus. 

4.  Entitlement to service connection for a shoulder disorder. 

5.  Entitlement to service connection for residuals of a right shin fracture.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a lung disorder.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was before the Board in January 2015 at which time it was remanded for further evidentiary development.  Specifically, the Agency of Original Jurisdiction (AOJ) was to obtain outstanding medical records and service treatment records and to provide a VA medical examination for the Veteran's right shin fracture claim.  Thereafter, the claims were to be readjudicated in a supplemental statement of the case (SSOC).  A review of the record shows that the AOJ has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not currently have left ear hearing loss for VA purposes.

2.  An ankle disorder has not been present during the period of the claim.

3.  Normal pressure hydrocephalus was not shown during active service and the record contains no indication that any current claimed normal pressure hydrocephalus is causally related to the Veteran's active service or any incident therein.

4.  A shoulder disorder has not been present during the period of the claim.

5.  The record does not show any residuals of a right shin fracture.

6.  Hypertension was not shown during active service or manifest to a compensable degree within one year of separation, and the record contains no indication that the Veteran's current hypertension is causally related to his active service or any incident therein.

7.  A lung disorder was not shown during active service and the record contains no indication that any current any current lung disorder is causally related to the Veteran's active service or any incident therein, to include exposure to mustard gas.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for an ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for normal pressure hydrocephalus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for residuals of a right shin fracture have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In December 2009 and October 2010 letters issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  The letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Neither the Veteran nor his representative has argued otherwise.

The Board notes that the Veteran's complete service treatment records (STRs) have not been associated with the claims file.  However the Board notes that the outstanding STRs are unavailable.  Based on the efforts undertaken by the RO and the unambiguous responses received from the records management center, the Board finds that further requests for STRs would be futile.  The record shows that the Veteran has been advised that his service treatment records are unavailable and offered the opportunity to submit alternative evidence in support of his claim.  McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, although the Board sincerely regrets that the Veteran's service treatment records are unavailable, given the facts outlined above, it finds that VA has no further duty to him with respect to obtaining them.  See 38 C.F.R. § 3.159(c); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Veteran is advised that in the event his STRs are located, his claim will be reconsidered at that time.

Notwithstanding the foregoing, the record includes all available post-service VA and private clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The Veteran was also afforded a VA medical examination in connection with his hearing loss claim in September 2011.  38 C.F.R. § 3.159(c)(4) (2016).  After reviewing the record, the Board finds that the examination report is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The record also shows that, as requested in the Board's remand, the appellant was scheduled for a VA examination in March 2015 in connection with his claim of service connection for residuals of a right shin fracture, but he failed to report without explanation.  38 C.F.R. § 3.159(c)(4) (2016).  Where entitlement to a VA benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 
38 C.F.R. § 3.655(a).

When a claimant fails to participate in a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the claimant lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In this case, given the evidence of record as set forth below, an examination was necessary in order to determine the nature and etiology of any current residual of a right shin fracture.  The appellant, however, failed to report for the examination and has provided no explanation for his failure to do so.  Under these circumstances, the Board finds that the appellant's failure to appear was without good cause, and the applicable regulation now requires that the claims be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(b); Turk, 21 Vet. App. 565 (2008).

With respect to the remaining claims on appeal, the Board finds that an examination is not necessary.  Under applicable criteria, an examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

As set forth below, the evidence of record does not indicate that the Veteran currently has an ankle disability or right shoulder disability.  Further the evidence contains no indication that the Veteran's hypertension, lung disorder, or normal pressure hydrocephalus were present during service.  Nor does the credible evidence show that the appellant had an event, injury, or disease in service to which a current disorder could be related.  Moreover, the record contains no probative evidence that the Veteran currently has hypertension, a lung disorder, or normal pressure hydrocephalus which may be associated with an established event, injury, or disease in service.  To the extent that the Veteran's filing a claim of service connection for these disabilities may constitute lay evidence of recurrent symptoms of disability, the Board finds that the record still lacks any indication that such disabilities, or symptoms thereof, may be associated with an established in-service event, injury or disease.  There is no indication in the clinical evidence of record of such an association, nor has the Veteran alleged continuity of symptomatology since service.  McLendon, 20 Vet. App. at 83 (observing that the third prong, which requires that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a "low threshold," one which may be satisfied by evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).  Under these circumstances, an examination is not necessary.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006), see also McLendon, 20 Vet. App. at 83.

Overall, the Board finds that there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including arthritis and an organic disease of the nervous system like sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The law also provides for presumptive connection where the record establishes full-body exposure to nitrogen or sulfur mustard during active service together with the subsequent development of specifically delineated conditions.  The delineated conditions do not include any of the disabilities on appeal.  38 C.F.R. § 3.316 (2016).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Left Ear Hearing Loss

The Veteran asserts that his hearing loss is due to noise exposure during military service.  Specifically, he contends that he was in field artillery during military service and was exposed noise.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for left ear hearing loss.

Available service treatment records are negative for treatment for or complaints of hearing loss during military service.

The Veteran was afforded a VA medical examination in September 2011.  Audiometric testing conducted in connection with that examination showed a hearing loss disability for VA purposes in the right ear, but not in the left ear.  Specific audiogram findings indicated pure tone thresholds, in decibels, as follows:



 Hz   



500
1000
2000
3000
4000
RIGHT
25
30
25
25
70
LEFT
20
25
15
10
20

Speech recognition was 96 percent correct in the left ear.

Applying the pertinent facts in this case to the legal criteria set forth above, the Board concludes that the preponderance of the evidence is against the claim of service connection for left ear hearing loss.  The Board acknowledges the Veteran's assertion of in-service noise exposure.  These facts alone, however, do not provide a sufficient basis upon which to grant the claim.  As discussed above, service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA compensation purposes.

In this case, the Board has carefully reviewed the record on appeal, but finds no probative evidence showing that the appellant currently has left ear hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. 3.385.  Nor has the appellant pointed to any such evidence.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this case, the numeric designations shown on audiometric testing and speech recognition tests indicate that the Veteran's hearing acuity is not severe enough to constitute a disability for VA compensation purposes.

As the preponderance of the evidence is against the claim of service connection for left ear hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Ankle Disorder, Shoulder Disorder, Residuals of a Right Shin Fracture

The Veteran asserts that service connection is warranted for an ankle disorder, shoulder disorder, and for residuals of a right shin fracture.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims of service connection for an ankle disorder, shoulder disorder, and for residuals of a right shin fracture.  

Available service treatment records are negative for treatment for or a diagnosis of a shoulder or ankle disability.  However, in a post deployment survey, the Veteran reported that during and after deployment, he had swollen, stiff, or painful joints.  In the report of a June 2000 x-ray, it was noted that the Veteran had a history of increasing bilateral tibial pain.  It was noted that findings indicated probable stress fracture, posterior mid distal right tibia.  No other orthopedic abnormality was identified at that time.  

Post-service medical records are negative for a diagnosis of an ankle disorder or residuals of a right shin fracture.  While the records do note treatment for and complaints of shoulder pain associated with lifting buckets of metal filling at work, the evidence does not show that a shoulder disability has been diagnosed.  

After carefully considering the record on appeal, the Board finds that the record does not establish that the Veteran currently has an ankle disorder, shoulder disorder, or any residuals of a right shin fracture, nor has he had the claimed conditions at any time during the appeal period.

As noted herein Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board has carefully reviewed the record on appeal and can find no clinical indication that the Veteran currently has the claimed conditions.  Although service treatment records demonstrate that the Veteran was treated for a probable stress fracture and reported joint pain during service, no chronic disability was identified in service.  Moreover, post-service treatment records are negative for a finding of the claimed disabilities.  The record contains no indication that at any time following separation from military service that the Veteran has been diagnosed with an ankle disorder, shoulder disorder, or any residuals of a right shin fracture.  

In addition, statements submitted by the Veteran are negative for any indication that the Veteran currently has such disabilities.  To the extent that the Veteran's filing a claim of service connection for these disabilities may constitute lay evidence of a current disability, the Board finds that the record still lacks any indication that such disabilities had their inception during service or are otherwise causally related to service or any incident therein.    

In summary, the record on appeal contains no indication that an ankle disorder, shoulder disorder, or residuals of a right shin fracture have been present at any time since the filing of the Veteran's service connection claims.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any indication that the appellant currently has an ankle disorder, a shoulder disorder, or residuals of a right shin fracture, the Board finds that the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension, Normal Pressure Hydrocephalus, and a Lung Disorder

The Veteran asserts that service connection is warranted for hypertension, normal pressure hydrocephalus, and a lung disorder.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims of service connection.  

As a preliminary matter, the Board finds that the record on appeal establishes that hypertension, normal pressure hydrocephalus, and lung disorder were not present during the Veteran's active service or manifest to a compensable degree within one year of separation.

Available service treatment records are negative for treatment for or a diagnosis of hypertension, normal pressure hydrocephalus, or a lung disorder.  Notably, chest x-ray reports in January 2000 and June 2004 were negative for any lung condition.

The post-service record on appeal is similarly silent for any indication of hypertension, normal pressure hydrocephalus, or a lung disability within the first post-service year.  The first clinical notation of hypertension was in 2007.  Hydrocephalus and a lung nodule were noted in October 2009.  Notwithstanding the confirmed diagnoses of the conditions, the Board notes that the record on appeal contains no indication that any medical professional has related the Veteran's current hypertension, normal pressure hydrocephalus, or a lung disorder to his active service or any incident therein, nor has the Veteran alleged continuity of symptomatology since service.  Notably, in the Veteran's claim of service connection, he indicated that that his lung disability began in October 2009 and his normal pressure hydrocephalus began in July 2003 with the onset of treatment in September 2009.

With respect to the Veteran's theory that he developed a lung disorder as a result of mustard gas exposure, the Board notes that the list of diseases VA has associated with full body exposure to mustard gas does not include a lung disorder manifested by a lung nodule.  Therefore, service connection based on full body exposure to mustard gas is not warranted on a presumptive basis under 38 C.F.R. § 3.316.

The Board further concludes that the record does not establish that the Veteran was exposed to mustard gas in service, nor is he entitled to the legal presumption of exposure.  In this regard, in correspondence received in December 2009, it was noted that, according to the Department of Defense's database, the Veteran was not a "test participant" in the Mustard Gard Project or Chem-Bio Program.  Based on the evidence currently of record, therefore, the Board finds that in-service exposure to mustard gas has not been established.  

The Board acknowledges the Veteran's assertion that his hypertension, normal pressure hydrocephalus, and lung disability are related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the lung condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The conditions involve a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the Veteran's disabilities is a medical question requiring medical training, expertise and experience.  

In summary, the Board finds that the most probative evidence shows that the Veteran's current hypertension, normal pressure hydrocephalus, and lung disability did not have their onset during active service, did not manifest to a compensable degree within one year of service separation, and are not causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the service connection claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for left ear hearing loss, including as secondary to service connected tinnitus, is denied. 

Entitlement to service connection for an ankle disorder is denied.

Entitlement to service connection for normal pressure hydrocephalus is denied. 

Entitlement to service connection for a shoulder disorder is denied. 

Entitlement to service connection for residuals of a right shin fracture is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a lung disorder is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


